Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 1 of 12 PageID 303




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   THE DIAZ FRITZ GROUP, INC.,
   d/b/a Diaz Fritz Isabel,

         Plaintiff,

   v.                                     Case No. 8:20-cv-785-T-33AAS
   WESTFIELD INSURANCE COMPANY,

         Defendant.

   ______________________________/

                                    ORDER

         This matter comes before the Court upon consideration of

   Defendant Westfield Insurance Company’s Motion to Dismiss

   Counts I, III, and IV of the Complaint (Doc. # 8), filed on

   April 17, 2020. Plaintiff the Diaz Fritz Group, Inc. responded

   on May 6, 2020 (Doc. # 20) and Westfield replied on May 18,

   2020. (Doc. # 25). For the reasons that follow, the Motion is

   granted.

   I.    Background

         On April 3, 2020, Westfield removed this action to

   federal    court   from   the   Circuit   Court   of   the   Thirteenth

   Judicial Circuit for Hillsborough County, Florida. (Doc. #

   1). In the state court complaint, which remains the operative

   complaint, Diaz Fritz alleged that in May 2009, it entered




                                      1
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 2 of 12 PageID 304




   into an agreement with Hayward Baker, Inc. (HBI) to perform

   grouting and foundation work as part of certain improvements

   and additions being made to University Community Hospital

   (the Hospital). (Doc. # 1-1 at ¶¶ 1, 3). On August 26, 2009,

   accumulated rain migrated from the construction site into the

   Hospital, causing damage to other property at the Hospital.

   (Id. at ¶ 4).

         Ultimately, Diaz Fritz brought a lawsuit against HBI and

   HBI pursued a counterclaim. (Id. at ¶ 5). At the time of the

   initial tender of the claim against Diaz Fritz, it was insured

   by Westfield. (Id. at ¶ 6). Despite timely reporting the claim

   to Westfield and otherwise fully complying with the insurance

   policy, Diaz Fritz claims that Westfield refused to accept

   coverage for the defense or indemnification of the claim.

   (Id. at ¶¶ 7-8). According to Diaz Fritz, Westfield was

   required to provide a defense once the allegations in the

   pleadings plausibly brought the claim within the policy’s

   coverage, and Westfield was required to indemnify Diaz Fritz

   to the extent that “actual facts and circumstances of the

   damage brought the claim within coverage.” (Id. at ¶¶ 10-12).

         Without Westfield’s assistance, Diaz Fritz defended the

   lawsuit. (Id. at ¶ 13). A trial in 2018 ended with a verdict

   in HBI’s favor. (Id.). On September 26, 2018, the trial court


                                     2
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 3 of 12 PageID 305




   entered a final judgment in favor of HBI in the amount of

   $361,902.44, which accounted for the set-off that Diaz Fritz

   received from HBI’s insurer. (Id. at ¶ 16).

         Based   on   these   allegations,       Diaz   Fritz   brings   four

   causes of action against Westfield. First, Diaz Fritz seeks

   a declaratory judgment against Westfield (Count I). (Id. at

   8-9). Second, Diaz Fritz brings a claim for breach of contract

   (Count II). (Id. at 9). Finally, Diaz Fritz raises two claims

   under Florida law for bad faith, which Diaz Fritz has labeled

   “abated.” (Id. at 9-14).

         Westfield removed the matter to this Court on the basis

   of diversity jurisdiction and filed the instant Motion to

   Dismiss. (Doc. ## 1,8). Westfield has also filed an answer to

   Count II of the complaint. (Doc. # 9). The Motion has been

   fully briefed (Doc. ## 20, 25) and is ripe for review.

   II.   Legal Standard

         On a motion to dismiss pursuant to Rule 12(b)(6), this

   Court accepts as true all the allegations in the complaint

   and   construes    them    in   the   light   most   favorable   to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the




                                         3
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 4 of 12 PageID 306




   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a complaint attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic
         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough
         to raise a right to relief above the speculative
         level.

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

   citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009)(“Threadbare recitals of the elements of a cause of

   action,     supported      by    mere    conclusory         statements,    do   not

   suffice.”). Courts are not “bound to accept as true a legal

   conclusion       couched    as    a    factual      allegation.”      Papasan   v.

   Allain, 478 U.S. 265, 286 (1986).

   III. Analysis

         A.        Count I

         Westfield argues that Count I, the declaratory judgment

   count, should be dismissed as unnecessary and redundant of

   Count II, the breach of contract claim. (Doc. # 8 at 3).

   Because     both    counts      seek    the       same    relief,   according   to

   Westfield, Count I should be dismissed. (Id.).

         Diaz Fritz argues that “the potential duplication of

   claims     is    permitted      by    the       federal   Declaratory     Judgment


                                               4
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 5 of 12 PageID 307




   Statute” and Federal Rule of Civil Procedure 57. (Doc. # 20

   at 3). Westfield counters that, although Rule 57 provides

   that “[t]he existence of another adequate remedy does not

   preclude     a   declaratory     judgment     that    is   otherwise

   appropriate,” Count I is not “otherwise appropriate” because

   the underlying litigation is over and a declaratory judgment

   on the parties’ relative rights under the insurance policy

   would provide Diaz Fritz no meaningful relief. (Doc. # 25 at

   3).

         Here, Diaz Fritz alleges in Count I that Westfield was

   obligated to defend Diaz Fritz in the underlying litigation

   and was obligated to indemnify the final judgment. (Doc. # 1-

   1 at ¶¶ 23-24). Diaz Fritz claims that Westfield’s refusal to

   indemnify the final judgment has placed it “in doubt of their

   rights under the Policy” and so it requests a judgment against

   Westfield declaring that Diaz Fritz was entitled to a defense

   from Westfield “once the operative pleadings so changed and

   enlarged as to come within the policy coverage,” that the

   final judgment against Diaz Fritz is reasonable and is not

   the product of bad faith, fraud, or collusion, and that

   Westfield has a duty to indemnify the final judgment. (Id. at

   8-9).




                                     5
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 6 of 12 PageID 308




         In Count II, the breach of contract claim, Diaz Fritz

   alleges that Westfield breached the policy by (1) wrongfully

   refusing to provide Diaz Fritz a defense “once the operative

   pleadings were so changed as to come within the Policy’s

   coverage” and (2) by refusing to indemnify the final judgment

   “once the actual facts and circumstances brought the claim

   within the Policy’s coverage.” (Id. at ¶¶ 29-30).

         The   federal 1   Declaratory   Judgment   Act,    28   U.S.C.   §

   2201(a), vests district courts with broad discretion over

   whether     to   exercise    jurisdiction     over      requests   for

   declaratory relief. See, e.g., Ameritas Variable Life Ins.

   Co. v. Roach, 411 F.3d 1328, 1330 (11th Cir. 2005) (stating

   that the Declaratory Judgment Act “only gives the federal

   courts competence to make a declaration of rights; it does

   not impose a duty to do so”); see also 28 U.S.C. § 2201(a)

   (“In an actual controversy within its jurisdiction . . . any

   court of the United States, upon the filing of an appropriate

   pleading, may declare the rights and other legal relations of




   1 Declaratory judgment actions that are removed to federal
   court are treated as though they had been filed under the
   federal Declaratory Judgment Act. Morales v. Bimbo Foods
   Bakeries Distr., LLC, No. 6:18-cv-1652-Orl-31TBS, 2019 WL
   354876, at *2 (M.D. Fla. Jan. 29, 2019).


                                     6
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 7 of 12 PageID 309




   any interested party seeking such declaration.”) (emphasis

   added).

         “The        Declaratory    Judgment     Act     ‘permits    actual

   controversies to be settled before they ripen into violations

   of law or a breach of contractual duty.’” Sierra Equity Grp.,

   Inc. v. White Oak Equity Partners, LLC, 650 F. Supp. 2d 1213,

   1230 (S.D. Fla. 2009). Declaratory relief is “designed to

   permit an adjudication whenever the court has jurisdiction,

   there is an actual case or controversy, and an adjudication

   would serve a useful purpose.” Id. “Indeed, the purpose of

   the Declaratory Judgment Act is to clarify the legal relations

   at issue and to settle controversies prior to a legal breach

   of duty or contract.” Eisenberg v. Standard Ins. Co., No. 09-

   80199-CIV, 2009 WL 1809994, at *3 (S.D. Fla. June 25, 2009)

   (emphasis added).

         Moreover, “a court must dismiss a claim for declaratory

   judgment if it is duplicative of a claim for breach of

   contract and, in effect, seeks adjudication on the merits of

   the breach of contract claim.” Ministerio Evangelistico Int’l

   v. United Specialty Ins. Co., No. 16-25313-CIV, 2017 WL

   1363344,     at    *1   (S.D.   Fla.   Apr.   5,    2017)   (alterations,

   quotation marks, and citation omitted). “Questions regarding

   whether a contract was adequately performed [are] unrelated


                                          7
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 8 of 12 PageID 310




   to     the   purpose     behind       the   Declaratory     Judgment      Act.”

   Eisenberg, 2009 WL 3667086 at *3.

          Here,    the    Court’s     determination       of   the    breach    of

   contract claim would involve the same factual disputes at

   issue in the declaratory judgment count. In both counts, Diaz

   Fritz seeks a determination from this Court that Westfield

   was obligated under the insurance policy to provide a defense

   and/or indemnification to Diaz Fritz in connection with the

   HBI litigation. What’s more, the Court agrees with Westfield

   that, at this juncture, a declaratory judgment in Diaz Fritz’s

   favor would serve no useful purpose as the final judgment at

   issue has already been rendered and Diaz Fritz may, and is,

   seeking      relief    through    a    breach   of   contract      claim.   See

   Remedios v. Nat’l Fire & Marine Ins. Co., No. 1:19-CV-21559-

   KMM,    2019   WL     7956170,    at   *4   (S.D.    Fla.   Aug.    29,   2019)

   (dismissing a declaratory judgment claim that involved the

   same factual dispute as the breach of contract claim); ARSC,

   Inc. v. Covington Specialty Ins. Co., No. CV 17-61605-CIV,

   2017 WL 10742774, at *1 (S.D. Fla. Dec. 20, 2017) (“Here,

   Emerald Center’s petition for a declaratory judgment serves

   no useful purpose because it involves only past conduct which

   has already ripened into a breach-of-contract claim: there is




                                           8
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 9 of 12 PageID 311




   no future uncertainty to resolve.”). Accordingly, Count I is

   dismissed.

         B.     Counts III and IV

         Westfield     argues       that    Counts    III    and    IV     should   be

   stricken under Rule 12(f) as “immaterial, impertinent, and

   scandalous.” (Doc. # 8 at 4-5). It also argues that these

   counts should be dismissed because they have not yet accrued

   given the pending coverage action. (Id. at 5-6). While Diaz

   Fritz   concedes        that   its     statutory    bad     faith      claims    are

   “premature,”       it    argues       that   the   claims      are     subject   to

   abatement rather than dismissal. (Doc. # 20 at 3-5).

         In Count III, Diaz Fritz brings a claim for violation of

   Florida Statute § 622.155, which provides a statutory right

   of action for bad faith claims against insurers. Count IV

   alleges a violation of Florida Statute § 626.9541(1)(i),

   titled “Unfair Claim Settlement Practices.”                     Section 622.155

   explicitly allows a bad-faith cause of action for an insurer’s

   violation     of        Section       626.9541(1)(i).          Fla.      Stat.    §

   622.155(1)(a)(1). Thus, both Counts III and IV are Florida

   state law claims for statutory bad faith.

         Florida law does not recognize a “valid” bad faith claim

   until   there   has       been    a    determination      of     the    insurer’s

   liability and the insured’s damages. See Dadeland Depot, Inc.


                                            9
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 10 of 12 PageID 312




    v. St. Paul Fire & Marine Ins. Co., 483 F.3d 1265, 1270 n.3

    (11th Cir. 2007); Vest v. Travelers Ins. Co., 753 So. 2d 1270,

    1276   (Fla.   2000).   Here,   Diaz   Fritz   has   not   received   a

    favorable determination of coverage or liability and, in the

    ordinary case, such a determination is a prerequisite to a

    bad faith claim.

           Thus, the only issue before the Court is whether the bad

    faith claims should be abated or dismissed without prejudice.

    Landmark Am. Ins. Co. v. Studio Imps., Ltd., Inc., 76 So. 3d

    963, 964–65 (Fla. 4th DCA 2011) (“The trial court can decide

    to either dismiss the bad faith claim without prejudice or

    abate the claim until the underlying breach of contract issue

    is resolved.”).

           While courts have not settled on a single course of

    action for handling an unripe bad faith claim, the decision

    of whether to abate or dismiss the claim without prejudice

    ultimately rests in the sound discretion of the trial court.

    See Cox v. Nat’l Gen. Ins. Online, Inc., No. 8:15-cv-1924-T-

    33JSS, 2015 WL 5316966, at *2 (M.D. Fla. Sept. 11, 2015).

    This Court takes the view that “abating [a] bad-faith claim,

    even it if may be in the interest of judicial economy, is not

    the proper route. Bringing a premature bad-faith claim is

    contrary to the Federal Rules of Civil Procedure. A plaintiff


                                     10
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 11 of 12 PageID 313




    who has an as-yet unresolved claim for . . . benefits is not

    ‘entitled to relief’ on its claim for bad-faith.” Bele v.

    21st Century Centennial Ins. Co., 126 F. Supp. 3d 1293, 1296

    (M.D. Fla. 2015).

          Under    the    circumstances    of    this   case,   the   Court

    exercises its discretion to dismiss without prejudice the

    prematurely filed claims for bad faith. See Wells v. State

    Farm Mut. Auto. Ins. Co., No. 8:13–cv–2355–T–27AEP, 2014 WL

    3819436, at *1 n.1 (M.D. Fla. Mar. 18, 2014) (“The trend in

    Florida’s appellate courts is to dismiss the bad faith claim

    without prejudice, rather than abate it, and the weight of

    authority     from   Florida’s   District    Courts   of    Appeal   and

    Supreme Court supports dismissal.”); Great Am. Assurance Co.

    v. Sanchuk, LLC, No. 8:10–cv–2568–T–33AEP, 2012 WL 195526, at

    *7 (M.D. Fla. Jan. 23, 2012) (“[W]hen premature filing of an

    action cannot be cured by the passing of time — that is, when

    the claim is dependent upon the outcome of a separate action

    — dismissal without prejudice is preferred.”). Accordingly,

    Counts III and IV are dismissed.

          Accordingly, it is now
          ORDERED, ADJUDGED, and DECREED:
          Defendant      Westfield   Insurance     Company’s    Motion   to

    Dismiss Counts I, III, and IV of the Complaint (Doc. # 8) is



                                      11
Case 8:20-cv-00785-VMC-AAS Document 27 Filed 05/26/20 Page 12 of 12 PageID 314




    GRANTED.   The   dismissal   of   Counts   III   and   IV   is   without

    prejudice to Plaintiff’s ability to file a new action, as

    appropriate,     once   Plaintiff’s    claims     become     ripe   for

    adjudication.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    26th day of May, 2020.




                                      12
